DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 9 June 2022.  Claims 3-6 are pending, wherein claim 6 is new.

Allowable Subject Matter
Claims 3-6 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the claims incorporate subject matter previously indicated as allowable.  The prior art fails to describe the features of the belt or band portion comprised of the first and second belt members, wherein the second belt member is disposed on the rear surface of the first belt member and has the sensor disposed thereon. Neither does the prior art describe the feature that he first and second belt members are slidable with respect to one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 August 2022